Citation Nr: 1111038	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-30 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for cervical strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1980 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Baltimore, Maryland, which denied entitlement to an increased rating for cervical spine strain.  

The Veteran did not file a substantive appeal in response to an April 2010 statement of the case regarding the issue of a rating in excess of 20 percent for a lumbar back disability, and it was not certified for appeal to the Board.  The Board will not further consider this issue.  

In December 2007 the RO denied entitlement to TDIU.  The Veteran did not submit a notice of disagreement with this decision.  During the pendency of the appeal; however, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2009) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As discussed below, there is evidence of unemployability the Veteran is presumed to be seeking the highest rating possible and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for a higher rating for a service connected cervical spine disability.

In her substantive appeal, the Veteran requested a Board hearing at the RO.  In a report of contact dated in September 2007, a decision review officer (DRO) reported that the DRO had contacted the Veteran and informed her that Board hearings were not conducted at the Baltimore RO and that she could have a Board hearing in Washington, D.C. or before RO personnel at the RO.  The Veteran agreed to withdraw her hearing request "at this time."  She has not subsequently requested a hearing and the requirements for withdrawal of a hearing request have been met.  38 C.F.R. §§ 20.702(e), 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The rating for the Veteran's cervical strain has been in effect since 1984 and is now protected.  38 C.F.R. § 3.951 (2010).  The disability is rated under the General Formula for Rating Diseases and Injuries of the Spine, which in turn provides for ratings based on the neurologic and orthopedic manifestations of the disability.  38 C.F.R. § 4.71a (2010).  

The Veteran's most recent VA examination took place in October 2007.  At that examination and during VA outpatient treatment in August 2008, the cervical spine range of motion was reportedly normal.  The October 2007 examiner essentially found no additional limitation of motion on the basis of functional factors.  See 38 C.F.R. §§ 4.40, 4.45 (2010).

The October 2007 neurologic examination showed mostly normal findings referable to the cervical spine, except for deep tendon reflexes that were +3 (hyperactive).  The August 2008 report shows that deep tendon reflexes were 1/4 (hypoactive).  The August 2008 report suggests that the disability may have worsened since the last VA examination.  As such, VA has an obligation to afford the Veteran a contemporaneous examination. Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him or her from obtaining or maintaining all gainful employment for which his or her education and occupational experience would otherwise qualify him or her.  38 C.F.R. § 4.16(a) (2010).  Marginal employment shall not be considered substantially gainful employment.  Id.

The October 2007 VA examination report indicates that the Veteran is unemployed.  Given the evidence of a medical disability, the Veteran's presumed claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The available VA examination reports do not contain an explicit opinion as to whether the Veteran's service connected disabilities prevent her from obtaining and keeping employment for which her education and occupational experience would otherwise qualify her.  

The examiner authoring the March 2010 VA examination report commented that the Veteran was limited to sedentary employment.  However, the record is not clear as to whether her education and occupational experience would qualify her for sedentary employment.  In addition, the issue of entitlement to an increased rating for the cervical spine disability is inextricably intertwined with the TDIU issue.


The Board notes that the Veteran currently meets the percentage requirement for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to report her employment history and clarify whether she is currently employed in gainful employment (i.e. employment paying more than the poverty rate); and if not, ask her to report her employment history and educational achievement.

2.  The agency of original jurisdiction (AOJ) should schedule the Veteran for a VA examination to determine the current severity of her cervical spine disability, and whether her service connected disabilities prevent her from obtaining and keeping employment for which her education and occupational experience would otherwise qualify her.

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the ranges of cervical spine motion in degrees.  The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should report all neurologic manifestations of the cervical spine disability, including an opinion as to the severity of such disability.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities (dysthymic disorder, cervical and low back strains, radiculopathy of both lower extremities, vaginitis, and vesicularbulbous eruption of hands and feet) would be sufficient to preclude her from obtaining or retaining gainful employment for which her education and occupational experience would otherwise qualify her.  The examiner should provide a rationale for this opinion.

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be considered in formulating any opinions.

3. If any benefits sought on appeal remain denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




